DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed December 12, 2021.  Claims 1, 10, 11, and 18 are currently amended.  Claim 17 has been canceled from consideration.  Claims 1-16 and 18 are pending review in this correspondence.  

Drawings
The drawings were received on December 12, 2021.  These drawings are acceptable.

Response to Amendment
	Rejection of claims 1-10 and 17 under 35 U.S.C. 112(b) for being indefinite with modified in view of applicant’s claim amendments and cancelation of claim 17.
	Rejection of claims 1, 3, 6, 9, and 10 as being anticipated by Knobel (USP 5,705,062) is modified in view of applicant’s amendments to claims 1 and 10.
	Rejection of claims 2, 4, 5, and 8 as being unpatentable over Knobel (USP 5,705,062) in view of Tajima (US 6,509,193 B1) is maintained in view of applicant’s amendment to claim 1.
	Rejection of claim 7 as being unpatentable over Knobel in view of Tajima 2 (US 2010/0047132 A1) is maintained in view of applicant’s amendment to claim 1.
	Rejection of claims 11, 14-16, and 18 as being unpatentable over Knobel (USP 5,705,062) in view of Vann et al (US 2005/0118589 A1) is modified in view of applicant’s amendments to claim 11 and 18. 
	Rejection of claims 12 and 13 as being unpatentable over Knobel (USP 5,705,062) and Vann et al (US 2005/0118589 A1) in view of Tajima (US 6,509,193 B1) is modified in view of applicant’s amendments to claim 11.

Claim Interpretation
Applicant should also note that there are many recitations in the system claims (1-10) that pertain to an intended use of the claimed system.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  For example, applicant has recited that the rack is “configured to hold empty pipettes and a combination of sample and supply vials…” rather than reciting a specific structure or inclusion of these components.  Thus, it is being interpreted that a rack being capable of holding pipettes and various vials or tubes would meet the claimed limitation.  This interpretation is being maintained for any limitation in the system claims that associates a claimed embodiment with an action that is capable of performing.  Applicant should also note that claiming what something is configured to or capable of doing does not necessarily equate to a positive recitation of the subject matter contained within the intended use clause (i.e. vials and pipettes have not necessarily been positively recited as a feature of the claimed invention).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant has recited the inclusion of a “positive selection device” (claims 1, 10, and 11), but has not provided any specifics of what is structurally embodied by this recitation.  The specification provides no definitive form for what is intended to be encompassed by the positive selection device, and thus, it is unclear what this particular limitation refers to.
	Claims 2-9, 12-16, and 18 are ultimately dependent upon claims 1 and 11 and thus, inherit the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knobel (USP 5,705,062).
	With respect to claim 1, Knobel teaches an analytical device comprising:
	A rack (device 1), comprising:
		A mounting surface (racks 3, 4, 7, and washing device 11, See Fig. 7 and Col. 6, lines 17-24) for vials and pipettes where the rack is configured to hold empty pipettes and a combination of sample and supply vials at a plurality of defined positions compatible with at least one automated pipettor (See claim interpretation section above about intended use recitations),
		At least one slidable magnet (magnets 41 and 42, See Figs. 4-5) disposed for contact or near contact with a side wall of a vial (reaction vessel 8), the magnet comprising at least one of a motor actuator (driving motor 45) or nests mate-able with the pipettor heads wherein the pipettor actuates the magnets, and the magnets are configured to be slid adjacent to and away from at least one vial (applicant should note that Fig. 4 and Col. 5, lines 36-44 depicts how the magnets are movable when circular rotor magazine 18 is activated to rotate);
	At least one automated pipettor (pipetting device 14) compatible with the vial position spacing on the rack (See Col. 6, lines 25-28), said automated pipettor comprising
		A vertical and horizontal actuator (transfer head 13, See Fig. 7) configured to translate at least one pipettor head to the rack positions (See claim interpretation section above pertaining to intended use recitations) wherein the pipettor head is positioned to at least one of pick up pipettes, drop pipettes, fill vials with fluid from pipettes, and withdrawn fluid from vials into pipettes at the vial position on the rack (See Col. 6, lines 25-31 for discussion of how the washing device 11 can be unloaded and loaded via the gripper 15 in the transfer device 13); and
	At least one pipette configured to fill and empty fluidics (aspiration and suspension devices in stations 25 and 26, See Fig. 6 and Col. 5, line 62 – Col. 6, line 16) in fluid communication with the pipettor head; wherein
	With the rack loaded with a plurality of pipettes, empty vials, and vials with fluids the system is configured to execute a magnetic based sample preparation solely in the rack to pick up pipettes, withdrawn fluids from vials and place fluid sin vials where at least one sample preparation vial is filled with a fluid sample containing a population of magnetic beads functionally adhered to non-target moieties of biological cells, and the magnet is slid adjacent to and away from the sample preparation vial (See claim interpretation section above about intended use recitations; See Col. 5, lines 19-44 for general discussion of how the system is designed for the separation of magnetic microparticles from a suspension);
	And wherein a positive selection device (aspiration needles 35, See Fig. 6 and Col. 5, line 62 – Col. 6, line 16) is mated to the rack (rack 11).
	With respect to claim 3, Knobel discloses that supply vial positions may include sample of interest vials, washing solution vials, reagent vials, and magnetic bead suspension vials (See Col. 3, lines 30-34 for discussion of the device have at least one station for receiving a reaction vessel containing a suspension of magnetic microparticles).
	With respect to claim 6, Knobel depicts that the magnets are contoured to match the shape of at least one type of vial (See Fig. 4 for depiction of magnets disposed around vial groove 37).
	 With respect to claim 9, Knobel depicts that the rack (entirety of device 1) is a stationary device (See Fig. 7).
	With respect to claim 10, Knobel discloses that the magnets are configured for negative selection sample preparation (See claim interpretation section above; Fig. 1 and Col. 5, lines 3-12 discuss magnetic microparticles being deposited at two diametrically opposite wall regions 28 inside the reaction vessel 8, nearest the magnets 41 and 42) and the rack is compatible with an additional positive selection device (See 112b rejection above; unclear what this feature is).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knobel (USP 5,705,062) in view of Tajima (US 6,509,193 B1).
Refer above for the disclosure of Knobel.
With respect to claim 2, Knobel fails to disclose the inclusion of a pipette disposal position accessible by the pipettor head for changing out/disposal of pipettes.
Tajima teaches an apparatus for controlling magnetic particles by a pipetting machine, wherein a container case (95) is provided with a partition plate therein to isolate the pipette tips from one another.  The container case is disposed of after use (See Col. 20, lines 37-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the disposable container case of Tajima for the purpose of providing a common collection point for used pipettes and fluid, thus enabling easier disposal of system waste.
With respect to claim 4, Knobel fails to disclose that the rack positions are arranged wherein multiple positions are in parallel with a spacing compatible with a corresponding number of parallel pipettor heads (i.e. no disclosure the at least one automated pipettor comprising a multi-pipettor).
Tajima teaches the inclusion of a multi-pipettor (i.e. four-pipette sample distribution unit 29, See Fig. 6), wherein the distribution unit (29), as shown in FIG. 6, has four nozzles N arranged in line at predetermined pitches.  These four nozzles N can be driven simultaneously.  The front ends of these nozzles N are removably attached with the pipette tips P.  Fig. 5 depicts how the distribution unit is provided above a stage (32) that mounts a variety of containers., wherein the distribution unit can be moved laterally and vertically relative to the stage and mounted containers (See Col. 6, line 60 – col. 7, line 18).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multipipettor and rack system of Tajima into the system of Knobel for the purposes of allowing for simultaneous, multi-dispensing procedures.
	With respect to claim 5, the combination of Knobel and Tajima teaches at least one additional slidable magnet or set of magnets disposed to be positionable to another side of the parallel sample preparation vials or positionable to a second set of parallel vials (See Fig. 4 of Knobel for depiction of multiple sets of magnets 41 and 42 on the holder 38).
	With respect to claim 8, the combination of Knobel and Tajima teaches that the vial positions are linearly arranged in parallel rows with the spacing between the rows set by the separation of the parallel pipettor heads (See Fig. 5a and Col. 8, line 63 – Col. 9, line 8 for depiction and discussion of sample vials, pipette tips, and reagent vials are stored in a matrix configuration).
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knobel (USP 5,705,062) in view of Tajima 2 (US 2010/0047132 A1).
	Refer above for the disclosure of Knobel.
	With respect to claim 7, Knobel fails to disclose that the magnets are slidable on rails.
 	Tajima 2 teaches a microplate treating device that utilizes comb teeth magnets (24) as a magnetic force means for applying a magnetic field to the insides of dispensing tips (15), wherein the comb teeth magnet has two or more magnets (61) arranged to be brought into contact with the dispensing tips.  The comb teeth magnet 24 has: comb teeth members 60 that are arranged in gaps between adjacent rows of the dispensing tips 15 having a row interval set to a "2" multiple, the number "2" being the natural number of the row interval of the wells 16 and 17, so as to be movable along the row direction, that extend along the row direction, and that are fitted to have a width permitted 
to be inserted in any one of gaps between adjacent rows of the dispensing tips 15, the number of the comb teeth members 60 being 4, which is the row number of the dispensing tips 15; and a supporting member 60a connected to single-ends of the comb teeth members 60 and extending in the column direction.  Reference numeral 62 represents a guide rail laid along the longitudinal direction of the comb teeth members 60, that is, the row direction, so as to guide the movement of the comb teeth light-detecting unit 25, which will be described below, arranged on the upper surface of the comb teeth members 60 so as to be movable (See Figs. 1 and 5 and Paras. 0061 and 0069-0071).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the comb teeth magnetic configuration of Tajima 2 into the magnet configuration of Knobel for the purposes of enabling the application of a magnetic field to multiple pipette tips simultaneously. 

Claim 11, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knobel (USP 5,705,062) in view of Vann et al (US 2005/0118589 A1).
With respect to claim 11, Knobel discloses a magnetic process comprising:
	Placing empty pipettes, supply vials, and sample vials in positions in rack wherein the pipettes and vials are accessible by at least one positionable pipettor head of a pipettor (See Fig. 7 and Col. 6, lines 17-31 for discussion of the movement of various samples, reagents, and reagent vessels between the various racks and the washing device 11),
	Performing a series of pipette pick up, pipette drop off, washing, mixing, and vial fill/empty operations comprising:
		Positioning at least one magnet integrated with the rack adjacent at least a portion of the sample preparation vial (See Col. 6, lines 35-57 for discussion of placement of vials in groove 37 and depositing magnetic microparticles in at two diametrically opposite wall regions 28 inside the reaction vessel);
and wherein a positive selection device (aspiration needles 35, See Fig. 6 and Col. 5, line 62 – Col. 6, line 16) is mated to the rack (rack 11).
	Knobel fails to disclose the step of magnetically functionalizing non-target moieties of cells in a sample preparation vial.
	Vann teaches the detection of targets in a sample, wherein one may detect the presence or absence of different target nucleic acid sequences in a sample, such as a cell lysate, as follows.  A sample is combined with a different probe set specific for each of the different target nucleic acid sequences.  Each probe set comprises a separating bead comprising a magnetic particle incorporated into a bead and a first target-specific probe and comprises a detecting bead comprising a bead and a second target-specific probe.  The separating beads of the probe sets have a higher density than the detecting beads (See Para. 0144).  Vann also teaches that nonmagnetic beads that are not in a detectable complex and other nonmagnetic moieties are removed by a continuous flow system, comprising an input tube and an output tube (See Para. 0156).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the magnetic beads with different target-specific probes, such as taught by Vann, into the method of Knobel for the purpose of allowing for the isolation of various cell types, such as in the case where certain complexes are undetectable by magnetic beads.
With respect to claim 14, the combination of Knobel and Vann discloses that supply vial positions may include sample of interest vials, washing solution vials, reagent vials, and magnetic bead suspension vials (See Col. 3, lines 30-34 of Knobel for discussion of the device have at least one station for receiving a reaction vessel containing a suspension of magnetic microparticles).
With respect to claim 15, the combination of Knobel and Vann teach producing the functionalized sample solution by mixing the sample with a magnetic bead solution using the pipettor (Col. 7, lines 17-34) of Knobel teaches using the transfer head to move a reaction vessel containing a suspension of magnetic microparticles to the washing station, and Vann teaches combining a sample with different probe sets specific or each of the different target acid nucleic sequences, Para. 0144).
	With respect to claim 16, Knobel does no teach disposing of pipette heads at a pipette disposal position in between operations.  Applicant should note that the use of the term “optionally” allows for interpretations where the following limitation is not met by the prior art because it is being interpreted as not required.
	With respect to claim 18, the combination of Knobel and Vann teaches that target cells are cancer cells (See Paras. 0003 and 0250 of Vann).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knobel (USP 5,705,062) and Vann et al (US 2005/0118589 A1) in view of Tajima (US 6,509,193 B1).
Refer above for the combined teachings of Knobel and Vann.
With respect to claim 12, the combination of Knobel and Vann teaches that the magnetic sample process involves holding magnetized cells to a wall of the vial.  However, there is no teaching of the step of pipetting away excess fluid.
Tajima teaches a magnetic separation apparatus, wherein a magnet is brought into close contact with wall of a pipette tip P (See Fig. 4).  The magnetic particles (2) suspended in the mixture liquid drawn into the pipette tip P are attracted to the inner wall of the separation region 11a of the liquid passage 
11 by the magnetic force of a magnet M arranged on the outside of the pipette tip P. The suction height of the mixture liquid is such that when all the mixture liquid is drawn up, the bottom level of the liquid is higher than the lower end of the separation region 11a of the liquid passage 11, i.e., the lower end of the magnet M, to ensure that the magnetic particles 2 drawn in can be completely arrested.  After the magnetic particles are arrested in this manner, the mixture liquid removed of the magnetic particles is discharged into the liquid accommodating portion 1B and drained out, with only the magnetic particles remaining in the pipette tip P.
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the step of removing liquid after separation of the magnetic particles such that said particles can more easily be moved to a washing station for subsequent cleaning of said particles.
With respect to claim 13, the combination of Knobel and Vann fails to disclose that each vial position and pipette position comprises multiple positions in parallel accessible by multiple parallel pipettor heads and the positionable magnet or magnets are configured to access the parallel positions simultaneously.
Tajima teaches the inclusion of a multi-pipettor (i.e. four-pipette sample distribution unit 29, See Fig. 6), wherein the distribution unit (29), as shown in FIG. 6, has four nozzles N arranged in line at predetermined pitches.  These four nozzles N can be driven simultaneously.  The front ends of these nozzles N are removably attached with the pipette tips P.  Fig. 5 depicts how the distribution unit is provided above a stage (32) that mounts a variety of containers., wherein the distribution unit can be moved laterally and vertically relative to the stage and mounted containers (See Col. 6, line 60 – col. 7, line 18).  Tajima also depicts that magnets are configured to access the parallel positions of the multiple parallel pipettor heads simultaneously (See Figs. 7 and 21 and Col. 7, line 54 – Col. 8, line 13).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multipipettor and rack system of Tajima into the system of combined Knobel and Vann for the purposes of allowing for simultaneous, multi-dispensing procedures while also allowing for the performance of attraction, agitation, and mixing of magnetic particles or liquid suction and discharge at exactly the same timing among the plurality of liquid processing lines.

Response to Arguments
Applicant's arguments filed December 12, 2021 have been fully considered but they are not persuasive. Applicant argues that Knobel fails to disclose 1) “at least one slidable magnet disposed for contact or near contact with a side wall of a vial,” or 2) the inclusion of a positive selection device that is mated to the rack (See Applicant’s arguments, Pgs. 38-39).  The examiner disagrees with both assertions.  With regard to the first, the examiner has demonstrated that Knobel clearly teaches and depicts the multiple sets of magnets (41, 42, See Figs. 2-3) that are designed to be disposed at two sides of the at least one reaction vessel 8.  The fact that there is more than magnet being used in conjunction with a single reaction vessel is of no consequence because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the magnets are clearly disposed at near contact with a side wall of a reaction vessel.
With regard to applicant’s second assertion about the lack of a positive selection device, applicant should refer to the 112b rejection above.  Although applicant has attempted to describe how this feature works in the specification, there is no specific recitation of structural features which would be capable of meeting the parameters of the structural embodiment of the positive selection device.  Therefore, the examiner has pointed out the feature of an attached aspiration needle which would be capable of positively (or negatively) aspirating target or non-target moieties after the magnets have effectively separated the tagged particles from non-tagged particles.  The applicant should consider more clearly describing a structural feature that would be capable of functioning as this claimed recitation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 15, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796